Citation Nr: 1048415	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO. 07-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a left knee disorder, to 
include as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

Governing law provides that a Veteran will be presumed to have 
been in sound condition when examined, accepted, and enrolled in 
service, except as to defects, infirmities, or disorders noted at 
entrance into service. Only such conditions as are recorded in 
examination reports are to be considered as noted. Clear and 
unmistakable (obvious or manifest) evidence demonstrating that an 
injury or disease existed prior to service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The Veteran's claim for service connection for a back disorder 
was denied because the RO found that scoliosis which was 
diagnosed in service was a pre-existing condition. The RO 
characterized it as a congenital or developmental abnormality. 
However, the service treatment records do not indicate that the 
scoliosis was congenital. As such, these considerations require 
further investigation by medical professionals, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions. See Colvin v. Derwinski, Vet. App. 171, 175 
(1991). A VA examination to determine the nature and etiology of 
the Veteran's back disorder is required. See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

At that same examination, the Veteran should also be examined to 
determine the nature and etiology of a left knee disorder, which 
he claims is secondary to the back disorder. See Id.

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related to 
the Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if the 
records are not received, at least one follow-up request." There 
are several partial medical records in the claims file, submitted 
by the Veteran. Since this case was sent to the Board, the 
Veteran has provided authorizations to obtain complete medical 
records from St. Mary's Medical Center, Park West Medical Center, 
and Summit Medical Center. An attempt to obtain these records 
must be made.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and 
complete St. Mary's Medical Center 
treatment records. Evidence of attempts to 
obtain these records should be associated 
with the claims file. Do not associate 
duplicate records with the claims file.

2. Obtain the Veteran's current and 
complete Park West Medical Center 
treatment records. Evidence of attempts to 
obtain these records should be associated 
with the claims file. Do not associate 
duplicate records with the claims file.

3. Obtain the Veteran's current and 
complete Medical Center treatment records. 
Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

4. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his back disorder and his left 
knee disorder. The entire claims file must 
be made available to the VA examiner. 
Pertinent documents should be reviewed. 
The examiner should conduct a complete 
history and physical.

The examiner should offer an opinion as to 
whether any back disorder clearly and 
unmistakably pre-existed service or can be 
considered congenital in nature. If there 
is not clear and unmistakable evidence 
that a back disorder pre-existed service, 
then the examiner should state whether it 
is at least as likely as not that any 
current back disorder had its onset in 
service or is related to service. If there 
is clear and unmistakable evidence that a 
back disorder pre-existed service, or that 
he has a congenital disorder, then the 
examiner should state whether it is at 
least as likely as not that the Veteran's 
back disorder was aggravated beyond the 
natural progression of the disorder in 
service.

The examiner should offer an opinion as to 
whether it is at least as likely as not 
that any left knee disorder is related to 
service, to a back disorder, or to any 
service-connected disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner. All opinions should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board. 

5. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

